          Case 1:21-cv-03027-LGS Document 9 Filed 04/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 )
Actava TV, Inc.,                                                 )
                                                                 ) Index No.: 21-cv-03027
                                      Plaintiff,                 )
                                                                 )
               -against-                                         )
                                                                 )
                                                                 ) NOTICE OF APPEARANCE
Matvil Corporation d/b/a/ eTVnet,                                )
                                                                 )
                                      Defendant.                 )
                                                                 )

To the Clerk of the Court:

       Please enter the appearance of Toby Butterfield, attorney at the law firm of Moses &

Singer, LLP, as counsel of record for the Plaintiff.

       I certify that I am admitted to practice in this Court.



                                                       Respectfully submitted,

                                                       /s/ Toby Butterfield_________________
                                                       Toby Butterfield, Esq.
Dated: New York, NY
       April 30, 2021
                                                       MOSES & SINGER LLP
                                                       The Chrysler Building
                                                       405 Lexington Avenue
                                                       New York, New York 10174-1299
                                                       Telephone: (212) 554-7860
                                                       E-mail:    tbutterfield@mosessinger.com

                                                       Attorney for Plaintiff
